 Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 1 of 23




       EXHIBIT 2
  TO DECLARATION OF
ANDREW P. BLEIMAN, ESQ.
Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 2 of 23




                                        HIGHLY
                                        CONFIDENTIAL –
                                        ATTORNEYS’ EYES
                                        ONLY




                                        Expert Report of
                                        Dr. Ernesto Staroswiecki,
                                        Ph.D., P.E.
          Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 3 of 23




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF WASHINGTON AT TACOMA
 -------------------------------------------------------------------------   x
 HP Tuners, LLC,                                                             :
                                                                             :
                                        Plaintiff,
                                                                             :
                                      v.                                     : No. 3-17-cv-05760-BHS
                                                                             :
 Kevin Sykes-Bonnet,                                                         :
 Syked ECU Tuning, Inc                                                       :
 John Martinson,                                                             :
                                       Defendants.                           :


                                       Expert Report of
                              Dr. Ernesto Staroswiecki, Ph.D., P.E.

Prepared for

HP Tuners, LLC.


Prepared by
Ernesto Staroswiecki, Ph.D., P.E.
Senior Managing Engineer
Exponent
149 Commonwealth Drive
Menlo Park, CA 94025, USA

April 22, 2019
Ó Exponent, Inc.




                               HIGHLY CONFIDENTIAL: ATTORNEYS’ EYES ONLY
            Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 4 of 23
                                                       TABLE OF CONTENTS

                                                                                                                                     Page
1.     INTRODUCTION ...................................................................................................................... 1
2.     SUMMARY OF OPINIONS ....................................................................................................... 2
     2.1.      Syked had access to IP that HPT claims are trade secrets. ............................................ 2
     2.2.      Syked disclosed to third parties IP that HPT claims are trade secrets. .......................... 2
     2.3.      Syked used in their products IP that HPT claims are trade secrets. ............................... 2
     2.4.      Syked benefitted from access to HPT’s trade secrets. ................................................... 2
     2.5.      Actions and omissions by Syked hampered my work. ................................................... 2
3.     QUALIFICATIONS .................................................................................................................... 3
4.     BACKGROUND INFORMATION ............................................................................................... 4
5.     SYKED HAD ACCESS TO HPT INTELLECTUAL PROPERTY. ........................................................ 6
6.     SYKED DISCLOSED HPT IP TO THIRD PARTIES......................................................................... 6
7.     SYKED USED HPT IP: SOFTWARE KEYS ................................................................................... 7
8.     SYKED USED HPT IP: COMMUNICATIONS PROTOCOLS .......................................................... 8
9.     SYKED USED HPT IP: SEED AND KEY, CHECKSUMMING METHODS AND ALGORITHMS ......... 9
10.         SYKED USED HPT IP: DEVELOPED THEIR OWN CODE WHILE REVIEWING HPT CODE ...... 10
11.         SYKED, BY ACTIONS OR OMISSIONS, IMPEDED MY INVESTIGATION ............................... 11
12.         CONCLUSIONS .................................................................................................................. 13




                                                                      i
        Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 5 of 23
                        HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


1.      INTRODUCTION

        1.      My name is Dr. Ernesto Staroswiecki. I am a Senior Managing Engineer at
Exponent, Inc. in the Electrical Engineering and Computer Science practice.

        2.      Assignment and Background: I have been retained by counsel for HP Tuners,
LLC (HPT) as an expert to evaluate, assess, and form opinions regarding weather the
Defendants Mr. Sykes-Bonnet, Mr. Martinson, and Syked ECU Tuning Inc. (Syked) had access to
and utilized intellectual property (IP) claimed by HPT as trade secrets or otherwise protected
property. In addition, I was asked by HPT to review Syked’s source code and other documents
produced during the instant action in order to assist in forming my opinions; and if any actions
or omissions by Syked affected my ability to conduct my investigation.

        3.      Facts and Data Considered: In order to form my opinions, I have relied on my
training, education, experience, computer science and engineering judgment. I reviewed
certain produced documents and source code from Syked and HPT products. I spoke with
certain HPT employees, and I conducted academic research. The materials I reviewed and
individuals with whom I spoke are listed in Attachment A.

        4.      Supplementation: I reserve the right to modify or supplement my report in light
of additional relevant information, expert reports, deposition testimony, and documents, or
based on any critique of the report.

        5.      Organization: My report is organized as follows: This section is an introduction
to the report. Section 2 contains a summary of my opinions and their bases. Section 3 explains
some of my qualifications as an expert for this matter. Section 4 provides a brief description of
the technology involved in this case system. The remaining sections provide my opinions and
their bases in detail. I finally present the conclusions to this report in the final section.




                                                   1
        Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 6 of 23
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


2.     SUMMARY OF OPINIONS

       2.1.    Syked had access to IP that HPT claims are trade secrets.

       6.      Several logs of conversations between Syked and third parties show some of this
IP being shared during these conversations. Furthermore, there is evidence of Syked
undertaking actions (e.g. producing keys for HPT hardware) that likely require them to be in
possession of this IP. Additionally, some of this HPT IP is present in Syked source code.

       2.2.    Syked disclosed to third parties IP that HPT claims are trade secrets.

       7.      Conversation logs show Syked providing HPT hardware keys to third parties, as
well as sharing with third parties source code identical to that present within HPT’s software
products.

       2.3.    Syked used in their products IP that HPT claims are trade secrets.

       8.      Some of the source code present on different versions of the Syked software
products is extremely similar or identical to source code from HPT’s software product.
Furthermore, there is evidence that, for some period of time, Syked software tools were able to
handle HPT’s hardware, which would require Syked to use HPT’s communication protocols,
which is part of the IP claimed as a trade secret.

       2.4.    Syked benefitted from access to HPT’s trade secrets.

       9.      Even if code was not literally copied, having access to HPT’s source code could
have provided Syked with, among other things, proven working strategies, a performance
baseline, suggestions on how to address problems, access to algorithm or vehicle manufacturer
data, etc., that could save Syked a significant amount of research and development time and
resources that would have been required to achieve a product in its current form.

       2.5.    Actions and omissions by Syked hampered my work.

       10.     Several documents critical to my investigation were produced very late in the
process, not allowing me the time to properly analyze them or to inform the following steps.
For example, while my inspection of Syked source code was scheduled to take place during

                                                 2
         Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 7 of 23
                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


three days, from April 3rd through April 5th, 2019, the source code that was requested was only
produced after one and a half days, after noon of April 4th, with some code produced even
later. A changeset that was critical to guide the software inspection was only produced during
the evening of April 3rd, once the inspection was already started, and consisted of over 700
pages.

3.       QUALIFICATIONS

         11.   I am a Professional Electrical Engineer licensed by the state of California. I am
also a Certified Software Quality Engineer accredited by the American Society for Quality. I
received a Bachelor of Science degree in Computer Engineering, and a Bachelor of Arts degree
in Mathematics and Statistics, both from University of Maryland, Baltimore County. I received a
Master of Science degree and a Doctor of Philosophy degree, both in Electrical Engineering,
from Stanford University.

         12.   I have previously worked for software development companies and internet
content provider companies as a software developer and manager, both for commercial
software and internal tool development. I have also worked as a hardware designer, both at
the integrated circuit and board level, for companies that produce components and entire
systems for the consumer electronics industry.

         13.   I am currently a Senior Managing Engineer within Exponent’s Electrical
Engineering and Computer Science practice. My work routinely involves identifying, managing,
and executing all aspects of failure analyses and root cause analyses for electrical systems,
including consumer electronics, vehicles, telecommunications, utilities, and industrial
equipment. I also design, manage, and execute reliability and product qualification test plans
for clients involved in the same industries. I have also reviewed and analyzed software and
firmware and their development methods for many different systems, including safety critical
systems.

         14.   I have previously analyzed vehicle-related software, both software that runs
within a vehicle and its controllers, as well as software to communicate with vehicles from

                                                 3
        Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 8 of 23
                        HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


outside of the vehicle. I have worked on and managed projects involving vehicle networks and
means to plug in to them externally. Furthermore, I have previously been an expert in trade
secret misappropriation and other IP litigation involving software products and
software/hardware systems.

       15.      A copy of my professional CV is attached as Attachment B. I am being
compensated for my work on this matter at an hourly rate of $410.00. I have been assisted in
this matter by staff at Exponent, who worked under my direction. My compensation in this
matter is not contingent or based on the content of my opinion or the outcome of this or any
other matter.

4.     BACKGROUND INFORMATION

       16.      The instant case revolves around current technologies for engine tuning. The
products at play in this case are software/hardware systems that allow a user to modify many
parameters of the function of their vehicles’ engines, and therefore affecting the performance,
energy output, fuel economy, driving experience, etc.

       17.      In order to achieve this, engine tuning systems are typically able to: (a) decide
what kinds of Engine Control Units (ECUs) they need to communicate with, (b) establish
communication with these ECUs, (c) measure the current settings of the parameters of interest,
(d) display said parameters to the user, (e) either calculate new parameters based on user
inputs or allow the user to enter directly their new desired parameters, (f) write the new
parameters back to the vehicle’s ECUs effectively modifying the vehicle.

       18.      These steps require both specialized hardware and software. The software that
can be used to display the current parameters, and calculate or allow new ones to be input, can
run in a personal computer or laptop. In order to connect a computer to a vehicle’s network, to
communicate with its ECUs, it is required to use a physical adaptor, that can translate between
the communications available to the computer (e.g. USB, Serial Communications, Ethernet) to
those available to the vehicle (typically a Controller-Area Network (CAN) protocol, accessed
through an On-Board Diagnostic II (OBDII) connector). The communication mechanisms

                                                 4
        Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 9 of 23
                        HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


between this adapter and the vehicle may be set by the protocols the vehicle and its ECUs
understand, and therefore may be common or similar for all products attempting to
communicate with a vehicle. However, there is a significant more freedom to design the
communications between the software running on the personal computer and the custom-
designed adapter. This can lead to arbitrary implementations of custom communications
protocols.

       19.     A particularly critical step in the process of engine tuning is writing the desired
parameters to the vehicle ECU. For this step it is required to understand in detail how to
communicate with an ECU in order for it to accept the modifications.

       20.     One of the means used by ECUs to allow themselves to be programmed is by
“seed and key.” In summary, the ECU identifies itself to a requester by the type of ECU it is, and
by its seed number. From these data, the requester needs to produce a reply number or a key.
If this reply or key is correct, the ECU allows its data to be modified by the requester. If the key
is incorrect, the reprogramming or modification of the ECU fails. While for each combination of
ECU type and seed, there is a unique key, the means or methods to calculate the key from the
input data can be varied and diverse.

       21.     Another critical aspect of communicating and modifying an ECU program is
“checksumming” or a specific process for “signing” a program so that an ECU will accept it as
valid. In order to check for errors or memory corruption each ECU stores together with its data
and program a checksum, or some additional data that can be calculated from the rest of the
data. In order to be valid, the checksum stored with the data needs to match with the
checksum calculated by the ECU for that specific data. For each possible set of data and ECU
type there is a unique checksum that should be stored together with the data. However, the
methods to calculate do not need to be the same and may vary from implementation to
implementation.

       22.     These communication processes with ECUs may also involve what in the art are
called “magic numbers.” These are arbitrary numbers that are necessary to know in order to

                                                  5
       Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 10 of 23
                        HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


communicate with the ECU. These numbers depend on the ECU type, and are not the result of a
calculation, but are fixed for each ECU. These numbers do need to be the same in all cases for a
given ECU, regardless of implementation. Without knowledge of the appropriate magic
number, communication with an ECU may be impossible.

5.     SYKED HAD ACCESS TO HPT INTELLECTUAL PROPERTY.

       23.     There is significant amount of evidence that supports the opinion that Syked had
access to HP Tuners IP. First, Mr. Sykes-Bonnett indicates this to be the case in several
conversations with third parties: For example he states to Cristopher Breton-Jean “I have the
source code for the licensing now” referring to VCM Suite source code; Sykes-Bonnett also
states to Christopher Breton-Jean, regarding an administrative version of HPT software: “Figure
out what you want and I will make it happen for you. You know I don't need it cause I already
have admin version that's legit ;)”; Also, Sykes-Bonnett tells Christophe Breton-Jean, regarding
HPT software: “I can write firmware and eeprom.” “I have all the code.” “It’s same firmware.”
[See files labeled “KSB Message with code to CBJ 1.png” through “KSB Message with code to
CBJ 4.png”, see also files labeled “MK Abstract Timeline for Exponent.docx” and “MK Abstract -
Sykes-BretonJean FB Comms.docx”.] These are just examples, but there are more references to
code Mr. Sykes-Bennett had access to and used in the cited documents.

       24.     In the sections below I present examples of Syked using the IP of HP Tuners for
their own advantage, as well as disclosing it to third parties. It is necessary for Syked to first
have access to this IP in order to use it or disclose it. It follows that at some point in time prior
to using or disclosing the protected IP of HP Tuners, Syked gained and retained access to this IP.

6.     SYKED DISCLOSED HPT IP TO THIRD PARTIES.

       25.     Syked disclosed HP Tuners source code to third parties via electronic means. For
example, there are Facebook chat logs showing Mr. Sykes-Bonnett sharing several pages of HP
Tuners’ source code with Mr. Christopher Breton-Jean. [See files labeled “KSB Message with
code to CBJ 1.png” through “KSB Message with code to CBJ 4.png” showing the chat log; see
files “HP Tuners VCM Editor 2.23 Source Code - DCX_NGC3.png” and “HP Tuners VCM Editor


                                                   6
       Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 11 of 23
                        HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


2.23 Source Code - GM_VPW_V8_97_98_512.png” from HP Tuners source code file
“cControllers.cs.” Note that even comments coincide.]

       26.     Additionally, Syked shared HP Tuners’ files with third parties via electronic
means. For example, there are Facebook chat logs showing Mr. Sykes-Bonnett sharing files
labeled in part “VCMEditor” with Christopher Breton-Jean. [See files labeled “KSB to CBJ Admin
version1.png” through “KSB to CBJ Admin version5.png”.] It is important to note that “VCM
Editor” is the name of an HP Tuners’ software product, and I did not find any similarly-named
product or files in Syked’s source code.

       27.     Furthermore, Syked shared HP Tuners’ software application keys with third
parties via electronic means. For example, there are Facebook chat logs showing Mr. Sykes-
Bonnett sharing HP Tuners application keys with Christopher Breton-Jean. [See files labeled
“MK Abstract Timeline for Exponent.docx” and “MK Abstract - Sykes-BretonJean FB
Comms.docx”] As explained further below application keys and the means to generate these
keys are IP that is typically guarded and protected. Otherwise, software product developers
would not be able to protect themselves from software piracy or to effectively sell or license a
product.

7.     SYKED USED HPT IP: SOFTWARE KEYS

       28.     Syked used several types of HP Tuners’ IP for their benefit. One said type of
intellectual property are application software keys, and the tools necessary to generate these
keys. In order to protect their software product, HP Tuners utilizes application software license
keys in order to prevent unauthorized use of their application. This key consists of a string of
letters and numbers, that is associated with the serial number of the hardware components of
the HP Tuners tuning product. The appropriate key is necessary in order to run the application
successfully. Additionally, each key is associated with the particular activities that can be
undertaken with the application. E.g., a particular key may allow the user to tune a Ford vehicle,
while a different one may be necessary to tune a Dodge vehicle. In order to create an
application license key for a particular hardware connector and enable the desired capabilities


                                                 7
       Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 12 of 23
                        HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


of the HP Tuners’ application a special software product, called a key generator, is necessary.
This product is not meant to be accessed by any user or general member of the public, and is
supposed to be run exclusively by HP Tuners authorized personnel.

       29.     As can be seen in the chat logs, Mr. Sykes-Bonnet repeatedly provides license
keys to Cristopher Breton-Jean, and eventually admits that he has access to the key generator
and is using it to create virtually unlimited license keys. He also admits to having the licensing
source code for HP Tuners’ products. He is clearly using these keys generated without
authorization in order to run unauthorized versions of HP Tuners’ applications to facilitate
research and development efforts. [See files labeled “MK Abstract Timeline for Exponent.docx”
and “MK Abstract - Sykes-BretonJean FB Comms.docx”.]

8.     SYKED USED HPT IP: COMMUNICATIONS PROTOCOLS

       30.     As discussed above, the software used to display current ECU parameters or
calculate new parameters to be input into the ECU can run on a personal laptop or computer. In
order for this computer to communicate with a vehicle ECU, it must connect with a physical
adapter. The options for communication protocols between the adapter and the ECU are rather
limited. However, communication protocols between the personal laptop or computer and the
physical adapter can vary more significantly and include custom communication protocols. HPT
developed a custom communications protocol.

       31.     In my review of the Syked source code I found that Syked interfaced with HPT
hardware. The variable ftStatus used by Syked in their cable communication file
“Cls_Cable_Communication.cs” in the repository dated 2017-05-16 contains direct reference to
the HPT hardware:




                                                 8
       Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 13 of 23
                         HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


       32.     This code is used when a new USB device is detected to determine whether it is
a valid connection it should be able to manage. The code above shows that connections it
should be able to manage include connections to hardware labeled “HPT00021A” and
“HPT00021B”. I discussed with HPT personnel and confirmed that these labels correspond to
HPT cables.

       33.     To interface or communicate with HPT hardware would have required use of
HPT’s communication protocols. Therefore, to conduct these communications that Syked
software was able to manage implies that Syked was using HPTs communications protocols.

9.     SYKED USED HPT IP: SEED AND KEY, CHECKSUMMING METHODS AND ALGORITHMS

       34.     To enhance vehicle security and protect sensitive information, an ECU is typically
equipped with a form of access control, which restricts requester access to the ECU until certain
challenges are met. One method of access control uses a “seed and key” method to determine
whether read, or write, or access rights should be granted to a requester. In this method, an
ECU will reveal a seed value and its ECU type to a requester and will not allow access unless the
requester generates the appropriate key in response. If the wrong key is sent in response,
reprogramming of the ECU fails. Although the seed and key method requires that any given
seed and ECU type will always produce the same key, the method used to generate the key can
be varied and diverse.

       35.     Another aspect of access control used by ECUs are checksums. A checksum is a
calculated mathematical value that is used to determine whether a particular block of data (file,
transmitted message, etc.) has changed. A checksum is calculated based on the content of the
data and there are many methods for performing this calculation. However, in general, small
changes to the data will result in large changes to the calculated checksum.

       36.     An ECU can calculate the checksum of data to determine if the data was
modified either maliciously or through hardware or other errors. If an ECU determines that the
checksum values calculated based on the data have changed, then it may reject attempts to
modify the file, or prevent the vehicle from starting. I observed similarities in the access control

                                                 9
       Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 14 of 23
                          HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


methods found in Syked source code compared with those in HPT source code. In Syked file
“Cls_SeedKey.cs” in the source code repository dated 2017-10-01, for example, a 32 bit input
seed is manipulated to generate the appropriate 32 bit output key, where each is broken into
four blocks of eight bits (four separate bytes). Each byte of the input seed is manipulated
independently and the result is written to a specific byte of the output key. An unusual part of
this process is the order in which the bytes are manipulated and written. In both the Syked and
HPT code (in functions ConvertSeedKeyChryslerLevel 1 and ConvertSeedKeyChryslerLevel5) we
find the exact same ordering, which is not a natural ordering, such as one based on increasing
or decreasing position.

       37.     There are many methods for calculating keys based on input seed values. During
my inspection of the source code, I found that the seed and key method used by Syked was the
same as the method used by HPT, including the ordering of the byte processing as described
above. This seed key method is used in the function zf_seed_algo in Syked source code. There
are Facebook chat logs showing requests and delivery of a seed key algorithm with ZF8
transmission support. [See files labeled “MK Abstract Timeline for Exponent.docx” and “MK
Abstract - Sykes-BretonJean FB Comms.docx”.]




10.    SYKED USED HPT IP: DEVELOPED THEIR OWN CODE WHILE REVIEWING HPT CODE

       38.     It is evident from the records that Syked actively used HP Tuners code and
software products to assist in developing their own. See for example Mr. Sykes-Bonnett asking
Christopher Breton-Jean to patch a particular version of the HP Tuners software that includes
support for the ZF8 transmission: “can you patch this one. A few version newer and has zf8 in it.
Pls.”; also Mr. Sykes-Bonnet explaining the Mr. Martinson is using HP Tuners cables to “get the
writing working” in Syked products. These are just examples of places where it is clear that
Syked is using HP Tuners IP in the development of their own products, but not an exhaustive
list. [See files labeled “MK Abstract Timeline for Exponent.docx” and “MK Abstract - Sykes-
BretonJean FB Comms.docx”.]


                                               10
        Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 15 of 23
                        HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


        39.    Possession and reference to HP Tuners confidential information and trade
secrets provided a springboard to jumpstart the development process, significantly shortening
the research and development costs and times for Syked. Having access to these materials may
have provided benefits to Syked in addition to directly copying code: having the HP Tuners
source code and/or software application and being able to run it allows Syked to compare and
benchmark, not only the final results, but intermediate steps too, facilitating development, and
significantly shortening iteration time and cycles. Having a working solution for aspects of the
software product would allow an engineer to quickly identify areas of concern, priorities,
pitfalls, etc, as well as a plethora of ideas to solve stumbling blocks he might find when writing
code.

11.     SYKED, BY ACTIONS OR OMISSIONS, IMPEDED MY INVESTIGATION

        40.    A particularly significant step for my investigation was the inspection of Syked
source code that was scheduled and took place in Seattle, WA, over three days on April 3, 4,
and 5. During that inspection, I expected to be able to review source code from Syked source
code repository that represented the status of the Syked software products at different points
in time, that I had selected based on the facts of the case and on documents produced by the
parties during the litigation.

        41.    Among others, some of the documents that I reasonably expected to review in
preparation for the inspection are source code repository changesets. These documents
contain list of the files added or modified at each point in time when the source code was
stored in the repository. Having access to these documents could have allowed me, for
example, to select dates when files of interest to this case were first added or modified, and
before they could have been removed or modified. Defendant’s counsel produced to me a set
of unredacted changesets on March 8, 2019. [See 3/8 email from Phil Mann.] These changesets
contained a total of 499 pages and recorded changes between March of 2017 and September
of 2018.




                                                11
       Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 16 of 23
                        HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


       42.     However, an additional changeset containing a total of 723 pages and recording
changes between January of 2014 and May of 2017 was only produced to me by Defendant’s
counsel on April 3, 2019, after the first day of the inspection. [See 4/3 email from Phil Mann.]
Given the timing and size of the production I was only able to obtain very limited information
that I could apply for the inspection.

       43.     Additionally, as stated above, it was my reasonable expectation that I was going
to be able to review the source code as it existed in different points in time. It is my
understanding from email exchanges between the parties as well as phone conversations
between the parties and myself that I was going to request the source code as it existed in the
points selected by me, and it would be downloaded from the repository into to computer that I
was going to use for the review, while I would witness the process. The situation that I found
when I arrived at the location for the inspection was very different from what I understand was
agreed: Some Syked source code corresponding only to the present version of parts of the
software products was already loaded onto the review computer. When I requested the code
from the points in time of interest to me, I was informed that Syked was not aware of how to
achieve this. I spent a critical amount of inspection time researching this topic and sharing
options with Syked. The code from different points in time only became available after noon of
April 4, basically at the half point of the allotted inspection period. This had a severe impact on
the breadth and depth of the inspection.

       44.     Furthermore, an additional section of source code referred to as “server” code
was never identified prior to the inspection. Only during the first day of my inspection did I find
references to a remote server in the source code. Server code was finally produced upon my
request during the second half of the second day of the inspection.

       45.     Given the issues explained above, the effective time for the inspection was
significantly reduced by Defendant’s actions and omissions. Any of the issues presented by
Defendant during the inspection could have and should have been addressed prior to the
inspection, allowing for the full time there to be used effectively and efficiently reviewing the
relevant source code.

                                                 12
       Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 17 of 23
                         HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY


12.    CONCLUSIONS

       46.       In my opinion, the Defendants had access to the Plaintiffs intellectual property,
disclosed it to third parties, and used it both by copying it into their own products, to reference
it while writing their own software, and to run unauthorized versions of the Plaintiffs’ products
to aid in Syked research and development efforts.

       47.       Furthermore, while evidence of a significant amount of use of the intellectual
property is already supported by the evidence, actions or omissions by the Defendants
hampered my efforts during the source code inspection. Additional inspections may still show
more extensive use of HP Tuners’ IP in Syked products.

       48.       I have based my analyses and conclusions on currently available information. If I
receive additional or different information, I reserve the right to review and, if necessary,
change my analyses and opinions.

Executed this __22___ of _____April_____________, 2019__




                                               Dr. Ernesto Staroswiecki
April 22, 2019




                                                 13
    Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 18 of 23




            Attachment A: Materials Reviewed

•   Notes from Exponent inspection of Syked source code
•   Conversations with Keith M. Prociuk and Ion Soltan of HPT
•   HP Tuners VCM Editor 2.23 Source Code - DCX_NGC3.png
•   HP Tuners VCM Editor 2.23 Source Code -
    GM_VPW_V8_97_98_512.png
•   KSB Message with code to CBJ 1.png
•   KSB Message with code to CBJ 2.png
•   KSB Message with code to CBJ 3.png
•   KSB Message with code to CBJ 4.png
•   KSB Posession of 2.23 source code DCX_NGC3.png
•   KSB Posession of 2.23 source code GM_VPW_V8_97_98_512.png
•   KSB to CBJ Admin version1.png
•   KSB to CBJ Admin version2.png
•   KSB to CBJ Admin version3.png
•   KSB to CBJ Admin version4.png
•   KSB to CBJ Admin version5.png
•   MK Abstract - Sykes-BretonJean FB Comms.docx
•   MK Abstract Timeline for Exponent.docx




                 HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 19 of 23
          Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 20 of 23




Cum Laude Award from the Society of Computed Body Tomography and Magnetic Resonance
(SCBT/MR), 2009

Lauterbur Award from the Society of Computed Body Tomography and Magnetic Resonance (SCBT/MR),
2008

Member of Tau Beta Pi Engineering Honor Society


Licenses and Certifications
Licensed Professional Electrical Engineer, California, #20891

Certified Software Quality Engineer, #5836


Prior Experience
Technical Co-op with Test Technology Group, Intel, 2004

Technical Co-op with Software Alliance Group, IBM, 2003

Technical Co-op with Tools and Technology Department, IBM Research, 2002

Design Engineer Technician with CAD Group, ATMEL, 2000-2002

Database Web Developer, AIT, 1999-2000

Lead Software Developer, PRIMA S.A., 1997-1998

Managing Partner, Comunicacion Interactiva S.R.L., 1994-1997


Professional Affiliations
Member of International Society for Magnetic Resonance in Medicine — ISMRM (2006-present)

Member of Institute of Electrical and Electronic Engineers — IEEE (2000-present)


Languages
Spanish

Portuguese

Italian

French

Hebrew


Patents
Granlund KL, Staroswiecki E, Hargreaves BA. T2-Weighted and diffusion-weighted imaging using fast
acquisition with double echo. U.S. Patent Pending.



Ernesto Staroswiecki, Ph.D., P.E.
05/17 | Page 2
        Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 21 of 23



Publications
Staroswiecki E, Granlund KL, Alley MT, Gold GE, Hargreaves BA. Simultaneous estimation of T2 and
ADC in human articular cartilage in vivo with a modified 3D DESS sequence at 3 T. Magnetic Resonance
in Medicine, in press.

Staroswiecki E, Bangerter NK, Gurney PT, Grafendorfer T, Gold GE, Hargreaves BA. In vivo sodium
imaging of human patellar cartilage with a 3D cones sequence at 3 T and 7 T. Journal of Magnetic
Resonance Imaging 2010; 32:446-451.

Shapiro L, Staroswiecki E, Gold GE. Magnetic resonance imaging of the knee: Optimizing 3 Tesla
imaging. Seminars in Roentgenology 2010; 45:238-249.

Patel C, Staroswiecki E, Pawar S, Acharyya D, Plusquellic J. Defect diagnosis using a current ratio based
quiescent signal analysis model for commercial power grids. Journal of Electronic Testing 2003; 19:611-
623.

Published Abstracts and Presentations

Staroswiecki E, Granlund KL, Alley MT, Gold G, Hargreaves BA. Simultaneous estimation of T2 and ADC
in human articular cartilage in vivo with a modified 3D DESS sequence at 3 T. Abstract in Proceedings,
International Society for Magnetic Resonance in Medicine 2011; 19:500. Also presented at the 19th
Annual Meeting of the ISMRM, Montreal, QC, Canada, May 2011.

Choi E, O'Halloran R, Staroswiecki E, Bammer R. Analysis of diffusion-weighted SSFP signal with
computer simulation. Abstract in Proceedings, International Society for Magnetic Resonance in Medicine
2011; 19:1969.

Vogelsong MA, Pappas G, Staroswiecki E, Bangerter NK, Han E, Hargreaves BA, Braun HJ, Safran MR,
Gold GE. Are sports good for your knees? An MRI evaluation of the effects of basketball on knee health
in Division I collegiate athletes. Abstract in Proceedings, International Society for Magnetic Resonance in
Medicine 2011; 19:507.

Kaggie J, Park D, Newbold RD, Morrell GR, Hargreaves BA, Staroswiecki E, Gold GE, Bangerter NK. In
vivo breast sodium T1 measurements using inversion recovery 3D cones. Abstract in Proceedings,
International Society for Magnetic Resonance in Medicine 2011; 19:3506.

Granlund KL, Staroswiecki E, Moran CJ, Alley MT, Daniel BL, Hargreaves BA. Prospective motion
correction for T2- and diffusion-weighted breast imaging with FADE. Abstract in Proceedings,
International Society for Magnetic Resonance in Medicine 2011; 19:1017.

Choi E, O'Halloran R, Staroswiecki E, Bammer R. Simulation of diffusion-weighted SSFP: Time to reach
steady state and effects on anisotropic diffusion. Abstract in Proceedings, International Society for
Magnetic Resonance in Medicine 2011; 19:1968.

Braun HJ, Vogelsong MA, Staroswiecki E, Hargreaves BA, Bangerter NK, Han E, Fattor J, Friedlander
AL, Shah O, Beaubien JM, Gold GE. T2, T1&rho;, and sodium MRI of articular cartilage in patients with
osteoarthritis treated with arthritis relief plus cream. Abstract in Proceedings, International Society for
Magnetic Resonance in Medicine 2011; 19:3214.

Vogelsong MA, Pappas G, Staroswiecki E, Bangerter NK, Hargreaves BA, Braun HJ, Safran MR, Gold
GE. Sodium MRI detects regional variation in knee articular cartilage glycosaminoglycan content in vivo.
Presented at the 2011 Meeting of the Society of Computed Body Tomography & Magnetic Resonance
(SCBT/MR), March 2011.



Ernesto Staroswiecki, Ph.D., P.E.
05/17 | Page 3
        Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 22 of 23



Staroswiecki E, Bangerter NK, Gold GE, Hargreaves BA. Comparison of SPGR and balanced SSFP for
sodium knee imaging. Abstract in Proceedings, International Society for Magnetic Resonance in Medicine
2010; 18:817. Also presented at the ISMRM-ESMRMB Joint Annual Meeting, Stockholm, Sweden, May
2010.

Staroswiecki E, Granlund KL, Alley MT, Gold GE, Hargreaves BA. T2 maps and diffusion-weighted
imaging of knee cartilage with a DESS sequence at 3T ISMRM 2010. Abstract in Proceedings,
International Society for Magnetic Resonance in Medicine 2010; 18:824. Also presented at the ISMRM-
ESMRMB Joint Annual Meeting, Stockholm, Sweden, May 2010.

Granlund KL, Staroswiecki E, Alley MT, Daniel BL, Hargreaves BA. High resolution T2 breast imaging
using FADE. Abstract in Proceedings, International Society for Magnetic Resonance in Medicine 2010;
18:366.

Watkins RD, Staroswiecki E, Bangerter NK, Hargreaves BA, Gold GE. High SNR dual tuned
sodium/proton knee coil. Abstract in Proceedings, International Society for Magnetic Resonance in
Medicine 2010; 18:1503.

Vogelsong MA, Staroswiecki E, Hargreaves BA, Han ET, Fattor JA, Friedlander AL, Shah O, Beaubien
JM, Gold GE. "Comparison of T1&rho;, T2 mapping, and sodium MRI of osteoarthritic cartilage in vivo.
Abstract in Proceedings, International Society for Magnetic Resonance in Medicine 2010; 18:835.

Allen S, Morrell GR, Peterson B, Park D, Kaggie J, Staroswiecki E, Bangerter NK. 3D phase sensitive B1
mapping. Abstract in Proceedings, International Society for Magnetic Resonance in Medicine 2010;
18:2840.

Staroswiecki E, Pauly JM, Daniel BL, Hargreaves BA. An on-the-fly radiofrequency pulse for bilateral
excitation with independently modulated phase. Abstract in Proceedings, International Society for
Magnetic Resonance in Medicine 2009; 17:4506. Also presented at the 17th Annual Meeting of the
ISMRM, Honolulu, HI, May 2009.

Staroswiecki E, Nnewihe A, Bangerter NK, Daniel BL, Hargreaves BA. In vivo sodium imaging and
relaxometry of the breast at 3T. Abstract in Proceedings, International Society for Magnetic Resonance in
Medicine 2009; 17:2129. Also presented at the 17th Annual Meeting of the ISMRM, Honolulu, HI, May
2009.

Koo S, Staroswiecki E, Bangerter N, Hargreaves B, Gold G. Repeatability and age-related change of
sodium in the knee articular cartilage measured with sodium MRI. Abstract in Proceedings, International
Society for Magnetic Resonance in Medicine 2009; 17:1975.

Gold GE, Koo S, Staroswiecki E, Watkins R, Hargreaves BA, Bangerter NK. In vivo sodium MRI at 3.0T
of patients with previous ACL injury. Abstract in Proceedings, International Society for Magnetic
Resonance in Medicine 2009; 17:3967.

Gold GE, Koo S, Staroswiecki E, Watkins R, Bangerter NK, Hargreaves BA. Early detection of
osteoarthritis in patients with ACL injury using sodium MRI. Presented at the 2009 Meeting of the Society
of Computed Body Tomography & Magnetic Resonance (SCBT/MR), March 2009.

Staroswiecki E, Bangerter NK, Gurney PT, Gold GE, Holdsworth SJ, Grafendorfer T, Hargreaves BA. In
vivo measurement of 23Na T2* in human articular cartilage at 3T and 7T. Abstract in Proceedings,
International Society for Magnetic Resonance in Medicine 2008; 16:324. Also presented at the 16th
Annual Meeting of the International Society for Magnetic Resonance in Medicine, Toronto, ON, Canada,
May 2008.

Nnewihe A, Staroswiecki E, Bangerter N, Hargreaves B. Dual tuned helmholtz coil for breast cancer


Ernesto Staroswiecki, Ph.D., P.E.
05/17 | Page 4
        Case 3:17-cv-05760-BHS Document 260 Filed 06/01/20 Page 23 of 23



imaging. Abstract in Proceedings, International Society for Magnetic Resonance in Medicine 2008;
16:1114.

Hargreaves BA, Bangerter NK, Staroswiecki E, Gurney PT, Grafendorfer T, Nnewihe A, Daniel BL, Gold
GE. Co-registered Sodium and Proton MRI of Osteoarthritis and Breast Cancer. Presented at the 2008
Meeting of the Society of Computed Body Tomography & Magnetic Resonance (SCBT/MR), March 2008.

Staroswiecki E, Gurney PT, Gold GE, Hargreaves BA, . Registered 1H/23Na in vivo imaging of human
articular cartilage with 3D cones trajectory at 7T. Abstract in Proceedings, International Society for
Magnetic Resonance in Medicine 2007; 15:384. Also presented at the International Society for Magnetic
Resonance in Medicine (ISMRM-ESMRMB) Joint Annual Meeting, Berlin, Germany, May 2007.

Gold GE, Bangerter NK, Staroswiecki E, Han E, Gurney PT, Wright GA, Hargreaves BA. In vivo T2,
T1&rho; , and sodium imaging of articular cartilage at 3.0T: Initial experience. Abstract in Proceedings,
International Society for Magnetic Resonance in Medicine 2007; 15:2648.




Ernesto Staroswiecki, Ph.D., P.E.
05/17 | Page 5
